             Case 1:18-vv-00688-UNJ Document 41 Filed 12/17/19 Page 1 of 4




          In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-0688V
                                     Filed: October 16, 2019
                                         UNPUBLISHED


    ELIZABETH TREGILLUS,

                          Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Shoulder
    HUMAN SERVICES,                                          Injury Related to Vaccine
                                                             Administration (SIRVA)
                         Respondent.


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.
Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for respondent.

                                DECISION AWARDING DAMAGES1

Corcoran, Chief Special Master:

       On May 15, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine she received on
October 26, 2016. Petition at 1. The case was assigned to the Special Processing Unit
of the Office of Special Masters.

      On June 28, 2019, a ruling on entitlement was issued, finding petitioner entitled
to compensation for her SIRVA. On October 16, 2019, respondent filed a proffer on
award of compensation (“Proffer”) indicating that petitioner should be awarded
$61,154.32 (comprised of $59,500.00 for pain and suffering and $1,654.32 for past
unreimbursable medical expenses). Proffer at 1-2. In the Proffer, respondent

1I intend to post this decision on the United States Court of Federal Claims' website. This means the
decision will be available to anyone with access to the internet. In accordance with Vaccine Rule
18(b), petitioner has 14 days to identify and move to redact medical or other information, the disclosure of
which would constitute an unwarranted invasion of privacy. If, upon review, I agree that the identified
material fits within this definition, I will redact such material from public access. Because this unpublished
decision contains a reasoned explanation for the action in this case, I am required to post it on the United
States Court of Federal Claims' website in accordance with the E-Government Act of 2002. 44 U.S.C.
§ 3501 note (2012) (Federal Management and Promotion of Electronic Government Services).

2   National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
           Case 1:18-vv-00688-UNJ Document 41 Filed 12/17/19 Page 2 of 4



represented that petitioner agrees with the proffered award. Id. Based on the record as
a whole, I find that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award petitioner a lump
sum payment of $61,154.32 (comprised of $59,500.00 for pain and suffering and
$1,654.32 for past unreimbursable medical expenses) in the form of a check
payable to petitioner, Elizabeth Tregillus. This amount represents compensation for
all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
               Case 1:18-vv-00688-UNJ Document 41 Filed 12/17/19 Page 3 of 4



               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

    ELIZABETH TREGILLUS,

                          Petitioner,
                                                          No. 18-688V
          v.                                              Chief Special Master Corcoran (SPU)
                                                          ECF
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                          Respondent.

                 RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.        Compensation for Vaccine Injury-Related Items

          On June 28, 2019, respondent filed a Rule 4(c) Report conceding that petitioner is entitled

to vaccine compensation for her Shoulder Injury Related to Vaccine Administration (“SIRVA”)

injury. The same day, June 28, 2019, a Ruling on Entitlement, adopting respondent’s

recommendation, was issued.

          Based upon the evidence of record, respondent proffers that petitioner 1 should be awarded

$61,154.32. This is comprised of pain and suffering ($59,500.00) and past unreimbursable

medical expenses ($1,654.32), and represents all elements of compensation to which petitioner

would be entitled under 42 U.S.C. § 300aa-15(a). 2 Petitioner agrees.




1
    Petitioner is a competent adult, therefore evidence of guardianship is not required in this case.
2
  Should Petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief.
                                                     1
           Case 1:18-vv-00688-UNJ Document 41 Filed 12/17/19 Page 4 of 4



II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through:
               a lump sum of $61,154.32 in the form of a check payable to petitioner. This amount
               represents compensation for all damages that would be available under 42 U.S.C.
               § 300aa-15(a).

Petitioner agrees.

                                                    Respectfully submitted,

                                                    JOSEPH H. HUNT
                                                    Assistant Attorney General

                                                    C. SALVATORE D’ALESSIO
                                                    Acting Director
                                                    Torts Branch, Civil Division

                                                    CATHARINE E. REEVES
                                                    Deputy Director
                                                    Torts Branch, Civil Division

                                                    HEATHER L. PEARLMAN
                                                    Assistant Director
                                                    Torts Branch, Civil Division

                                                    /s/ Adriana Teitel
                                                    ADRIANA TEITEL
                                                    Trial Attorney
                                                    Torts Branch, Civil Division
                                                    U.S. Department of Justice
                                                    P.O. Box 146, Benjamin Franklin Station
                                                    Washington, DC 20044-0146
                                                    Tel: (202) 616-3677

Dated: October 16, 2019




                                                2
